UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

LATRICE M. LEE, individually and on
behalf of all other similarly situated,
Plaintiff,
Vv. Case No.: 3:19-cv-1267-J-39MCR

MIDLAND CREDIT MANAGEMENT,
INC.,

Defendant.
/

ORDER APPOINTING MEDIATOR

Pursuant to the Joint Notice Regarding Mediator Selection (Doc. 16) and in
accordance with the rules governing mediation set forth in Chapter Nine of the Rules of
the United States District Court for the Middle District of Florida, it is

ORDERED that the following individual is appointed to serve as mediator in this

action:
Name of Mediator: Rodney A. Max, Esq.
Address: 1400 Hand Avenue, Suite D
Ormond Beach, FL 32174
Telephone Number: (386) 253-1560

A
DONE and ORDERED in Jacksonville, Florida this “A __\___ day of February, 2020.

6). 5.—

BRIAN J. DAVIS
United States District Judge

Copies furnished to:

Counsel of Record
Unrepresented Parties

ap
